
EXHIBIT B

TPA AMENDMENT (DC)




AMENDMENT NO. 2

TO

TRANSITION POWER AGREEMENT
(District of Columbia)

DATED OCTOBER 24, 2003,

AND EFFECTIVE AS OF OCTOBER 1, 2003,

BY AND BETWEEN

POTOMAC ELECTRIC POWER COMPANY

AND

MIRANT AMERICAS ENERGY MARKETING, LP



AMENDMENT NO. 2
TO
TRANSITION POWER AGREEMENT
(District of Columbia

          THIS AMENDMENT NO. 2 TO TRANSITION POWER AGREEMENT (District of
Columbia ) (this "Amendment") is dated October 24, 2003, and effective as of
October 1, 2003, and is by and between POTOMAC ELECTRIC POWER COMPANY,
("Pepco"), and MIRANT AMERICAS ENERGY MARKETING, LP, formerly Southern Company
Energy Marketing, L.P. (the "Generator," collectively with Pepco, the
"Parties").

          WHEREAS, Generator and Pepco entered into the Transition Power
Agreement (District of Columbia) dated December 19, 2000, as amended by
Amendment No. 1 To Transition Power Agreement (District of Columbia ) (as
amended, the "TPA"); and

         WHEREAS, Generator, Mirant Corporation and Pepco have,
contemporaneously herewith, entered into that certain Settlement Agreement and
Release of even date herewith (the "Settlement Agreement"); and

          WHEREAS, this Amendment is being executed and delivered into escrow
pursuant to the terms of the Settlement Agreement pending the occurrence of the
Effective Date (as defined in the Settlement Agreement); and

          WHEREAS, the Parties desire to amend the TPA, effective as of the
Effective Date, as set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

          1.   Defined Terms. Defined terms used in this Amendment and not
defined herein shall have the meanings ascribed to them in the TPA.

          2.   Amendment to Section 6.1. Effective as of October 1, 2003,
Section 6.1(b) is hereby amended by deleting the following:

                                     Energy Price = $35.50/ MWh during a Summer
Month and
                                     $25.30/MWh during a Winter Month.

And substituting in its place:

                                     For service provided up to and including
September 30, 2003:
                                     Energy Price = $35.50/ MWh during a Summer
Month and
                                     $25.30/MWh during a Winter Month.
                                     For service provided beginning October 1,
2003:
                                     Energy Price = $41.90/ MWh during a Summer
Month and
                                     $31.70/MWh during a Winter Month.

          3.   Governing Law. This Amendment is governed by, and shall be
construed in accordance with, the laws of the District of Columbia without
regard to principles of conflicts of law.

          4.   Modifications and Amendments. This Amendment shall not be
modified or amended except by a written instrument executed by both of the
Parties. Absent the agreement of the Parties to any proposed changes to this
Amendment, the standard of review for such changes proposed by a Party, a
non-party or the FERC acting sua sponte shall be the "public interest" standard
of review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp.
350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific Power Co.,
350 U.S. 348 (1956) (the "Mobile-Sierra" doctrine).

          5.   Entire Agreement; Severability. This Amendment and the TPA
constitute the entire agreement and understanding between the parties hereto
with respect to the Energy Price. In the event that any portion of this
Amendment or the TPA shall be determined to be invalid or unenforceable, such
portion of this Amendment or TPA shall be severable from the other provisions of
this Amendment or the TPA which provisions shall be valid, binding upon and
enforceable against the Parties.

          6.   Effectiveness; TPA. This Amendment shall become effective on the
Effective Date and shall have no force or effect until the occurrence of the
Effective Date. Amounts due for the period from October 1, 2003 through the
Effective Date due to the increase in the Energy Price provided for herein shall
be paid within 5 days of the Effective Date. In the event that the Effective
Date does not occur or the Settlement Agreement is terminated as provided
therein, this Amendment shall be null and void and have no force or effect.
Except as amended by this Amendment, all other terms of the TPA shall continue
in full force and effect and unchanged and are hereby confirmed in all respects.

          7.   Counterparts. This Amendment may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

          IN WITNESS WHEREOF, Pepco and Generator have signed and delivered this
Amendment No. 2 on the day and year set forth above.

                                               

POTOMAC ELECTRIC POWER COMPANY

By:  /s/ A. W. WILLIAMS                
       Name:  A. W. Williams
       Title:  Senior Vice President and
                     Chief Financial Officer


 

MIRANT AMERICAS ENERGY MARKETING LP, by Mirant Americas Development, Inc., its
general partner

By:  /s/ LISA D. JOHNSON                  
       Name:  Lisa D. Johnson
       Title:  Vice Presiden
